Citation Nr: 1532922	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable schedular disability rating for service-connected hypertension.  

2.  Entitlement to an extra-schedular disability rating for service-connected hypertension.  

3.  Entitlement to an initial schedular rating in excess of 30 percent disabling, prior to June 4, 2014, for service-connected anxiety disorder, and in excess of 50 percent disabling thereafter, for service-connected generalized anxiety disorder (an anxiety disorder). 

4.  Entitlement to an extra-schedular disability rating for service-connected anxiety disorder.  

5.  Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In a March 2008 rating decision, the RO, in pertinent part, denied service connection for hypertension and posttraumatic stress disorder.  In the March 2009 rating decision, the RO recharacterized the Veteran's psychiatric claim, granted service connection for an anxiety disorder, and assigned an initial disability rating of 10 percent.  Following a June 2012 Board Remand, in the July 2012 rating decision, the RO granted service connection for hypertension and assigned an initial noncompensable disability rating.  The Veteran expressed disagreement with the initial disability ratings assigned.  

Regarding the Veteran's psychiatric claim, in an April 2011 rating decision, the RO granted an increased disability rating for an anxiety disorder to 30 percent, effective February 15, 2011.  In a subsequent June 2012 rating decision, the RO granted an earlier effective date for the increased rating to July 2, 2007, the date of the Veteran's original claim.  Following a December 2013 Board Remand, in a July 2014 rating decision, the Appeals Management Center (AMC) recharacterized the Veteran's claim as generalized anxiety disorder, and granted a disability rating of 50 percent, effective June 4, 2014.  Accordingly, the Board finds that the Veteran's psychiatric disability is currently staged as reflected on the title page, and that the Veteran's claim of entitlement to an increased rating encompasses the entire initial rating period on appeal.  

In June 2013, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge who has since retired.  In June 2014, the Veteran testified at a second Board hearing, this time at a Travel Board hearing before the undersigned Veterans Law Judge.  Copies of both hearing transcripts are associated with the claims file. 

In December 2013, the Board remanded the claim of entitlement to an increased rating for an anxiety disorder to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the December 2013 Board Remand is included in the Duties to Notify and Assist section below.

Also in December 2013, the Board denied the claim of entitlement to an initial compensable disability rating for hypertension.  In a January 2015 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the December 2013 that denied entitlement to an initial compensable disability rating for hypertension, and remanded the case to the Board for adjudication consistent with the Court's order, specifically for the Board to ensure compliance with Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

In an August 2014 letter, the RO acknowledged receipt of written disagreement with the July 2014 rating decision.  As the RO has acknowledged receipt of the NOD and the Veteran's election of Decision Review Officer review, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  As the record reflects that the NOD has been recognized and that additional action is pending, a remand of the service connection and new and material evidence claims pursuant to Manlincon is not warranted in this case.
 
The issues of entitlement to extra-schedular disability ratings for both hypertension and an anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's hypertension has been manifested by diastolic pressures less than 100mm. Hg and systolic pressures predominantly less than 160mm. Hg.  The Veteran's hypertension is not manifested by a history of diastolic pressures greater than 100mm. Hg that require continuous medications for control.  

2.  For the entire rating period on appeal, the Veteran's service-connected anxiety disorder has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, disturbances of motivation and mood, recurrent anxiety, irritability, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  

3.  For the entire rating period on appeal, the Veteran's service-connected anxiety disorder has been not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals with interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance; or an inability to establish and maintain effective relationships.

4.  The Veteran is service-connected for an anxiety disorder, rated as 50 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of all four extremities as secondary to diabetes mellitus; each rated as 10 percent disabling; hypertension, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  The Veteran's combined disability rating is 80 percent.    

5.  The competent and credible evidence is at least in relative equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, for the entire rating period on appeal, the criteria for a disability rating of 50 percent, but no higher, for an anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Codes 9400, 9413 (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection for hypertension and an anxiety disorder, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include VA and private treatment records, VA examination reports from February 2009, March 2011, July 2012, and June 2014, a May 2015 private individual unemployability assessment, and the Veteran's statements.  

The Veteran was afforded VA examinations in July 2012 with respect to his hypertension, and in February 2009, March 2011, and June 2014 with respect to his anxiety disorder.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are found to be adequate for ratings purposes of the issues on appeal.  The VA examiners reviewed the Veteran's medical and psychiatric history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disabilities.  In addition, the VA examiners addressed all the relevant rating criteria for rating hypertension and an anxiety disorder, including the functional impact of the Veteran's disabilities upon his occupational and social functioning.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims. 

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  
	
In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

In the case of hypertension, the Rating Schedule does not specifically provide for a noncompensable disability rating.  In every instance where the Rating Schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable disability rating will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Increased Rating for Hypertension - Analysis

The Veteran contends that his hypertension warrants a compensable disability rating as he is required to use continuous medication for control of his high blood pressure.  

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides a 10 percent rating for diastolic pressure predominantly 100mm. Hg or more, or; systolic pressure predominantly 160mm. Hg or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100mm. Hg or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110mm. Hg or more, or; systolic pressure predominantly 200mm. Hg or more.  For a 30 percent rating, diastolic pressure must be predominantly 120mm. Hg or more; and for a 40 percent rating, diastolic pressure must be predominantly 130mm. Hg or more.  Note (1) instructs that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. Hg or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. Hg or greater with a diastolic blood pressure of less than 90mm. Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101.

After review of all the evidence, lay and medical, the Board finds that during the entire appeal period, the Veteran's hypertension was manifested by diastolic pressures predominantly less than 100mm. Hg and systolic pressures predominantly less than 160mm. Hg.  While the medical evidence of record documents that the Veteran requires continuous medication for control, blood pressure readings do not demonstrate a history of diastolic pressure predominantly 100mm. Hg or more; both are requirements for a 10 percent rating under Diagnostic Code 7101.  Accordingly, the Board finds that a compensable rating is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101; see also 38 C.F.R. § 4.31.  

During the July 2013 Board hearing, the Veteran testified that he has been prescribed an anti-hypertensive medication by VA physicians since 2007.  He also testified that he has been prescribed "blood pressure medication way back in the past" by his private physicians.  See July 2013 Hearing Transcript p. 9.  

An August 2, 2006 private treatment record provides the earliest medical evidence of the Veteran being prescribed an anti-hypertensive medication.  The August 2, 2006 private treatment record indicates the Veteran presented with a blood pressure reading of 146/84.  The private physician indicated that the Veteran had a history of hypertension, which he tried to improve pressure through diet and activity modification, but determined that a prescription anti-hypertensive medication was needed to control the Veteran's blood pressure.  

Blood pressure readings of record prior to August 2, 2006, are as follows:

Date
Blood Pressure
Date
Blood Pressure
February 10, 1997
152/92
January 20, 2000
120/80
April 25, 1997
140/90
March 30, 2000
132/90
September 23, 1997
136/92
July 29, 2001
133/81
November 17, 1997
140/78
August 14, 2001
130/76
December 1, 1997
120/70
October 1, 2002
120/80
June 30, 1998
140/90
June 5, 2003
136/86
April 6, 1999
122/76
June 5, 2006
164/94
July 14, 1999
120/80
June 26, 2006
148/80
October 18, 1999
144/82
July 12, 2006
154/88

Blood pressure readings of record subsequent to August 2, 2006, are as follows:

Date
Blood Pressure
Date
Blood Pressure
November 13, 2006
144/94
September 16, 2010
159/87
December 13, 2006
118/70
September 29, 2010
122/77
January 5, 2007
112/70
December 3, 2010
131/77
January 31, 2007
100/76
December 15, 2010
130/80
February 28, 2007
125/82
March 17, 2011
140/83
March 9, 2007
130/80
March 30, 2011
130/78
June 6, 2007
124/80
April 7, 2011
149/90
June 11, 2007
122/70
August 10, 2011
128/77
June 15, 2007
120/70
August 19, 2011
128/77
July 19, 2007
118/74
September 21, 2011
139/82
September 20, 2007
120/80
October 17, 2011
139/78
October 1, 2007
114/68
May 17, 2012
137/87
October 16, 2007
130/78
May 21, 2012
135/78
July 28, 2008
131/90
June 21, 2012
119/66
November 12, 2008
153/81
June 27, 2012
135/85
February 9, 2009
127/83
July 2, 2012
132/76
May 14, 2009
142/91
September 18, 2012
127/77
August 3, 2009
138/80
September 24, 2012
125/65
September 11, 2009
135/82
November 30, 2012
122/78
September 28, 2009
120/82, 128/74
December 6, 2012
122/60
September 30, 2009
120/79
December 10, 2012
120/68
November 18, 2009
145/85
December 20, 2012
130/78
March 31, 2010
136/71
July 24, 2013
124/82
May 5, 2010
117/73
November 5, 2013
118/70
May 13, 2010
147/86
May 30, 2014
142/82
June 25, 2010
110/60

A September 2007 VA examination report for diabetes mellitus reflects that the Veteran was diagnosed with hypertension in 1997 and was currently taking an anti-hypertensive medication daily.  The VA examiner reported that the Veteran's blood pressure was 120/80.  The VA examiner indicated that the Veteran's blood pressure was well controlled.  

Upon VA examination in July 2012, the Veteran reported being diagnosed with hypertension in 1997, being prescribed anti-hypertensive medications, and that his blood pressure goes "back and forth, sometimes good and sometimes not good."  The VA examiner noted that the Veteran's current blood pressure was 132/76.  The VA examiner indicated that the Veteran occasionally experiences dizziness when his blood pressure was not controlled.  The VA examiner opined that the Veteran's anxiety was as likely as not aggravating the Veteran's hypertension, causing dizziness and mild functional impairment.  

A May 2014 VA treatment record indicates that the Veteran routinely measures his blood pressure at a local retail pharmacy store, and that the systolic blood pressures range in the 130s to 140s.  The VA clinician indicated that the Veteran's hypertension was asymptomatic as the Veteran denied chest pain, chest pressure, and palpitations.  The VA clinician provided the Veteran with an automatic blood pressure cuff to use at home and instructed the Veteran to call the clinician if the blood pressure readings exceed 140/90.  

Diagnostic Code 7101 provides that a 10 percent disability rating if warranted if a veteran's hypertension is manifested by diastolic pressures predominantly 100mm. Hg or more, or systolic pressures predominantly 160mm. Hg or more.  38 C.F.R. § 4.104.  Additionally, a 10 percent disability rating is the minimum rating for a veteran who has a history of diastolic pressures predominantly 100mm. Hg or more that require continuous medication for control.  Id.  

In review of the first two alternative criteria for a compensable disability rating, the record contains 42 blood pressure readings between the date of claim (July 2, 2007) and 2014.  None of these blood pressure readings reflect either a diastolic pressure over 100mm. Hg or a systolic pressure over 160mm. Hg.  The only blood pressure reading of record that reflects either a diastolic pressure over 100mm. Hg or a systolic pressure over 160mm. Hg is a reading of 164/94, from June 5, 2006, more than one year prior to the Veteran's claim.  Therefore, the Board finds that the Veteran's hypertension is not manifested by diastolic pressures predominantly 100mm. Hg or more, or systolic pressures predominantly 160mm. Hg or more such as to warrant a 10 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

In review of the third alternative criterion for a compensable disability rating, the record contains 18 blood pressure readings prior to August 2, 2006, the date the Veteran was first prescribed anti-hypertensive medication.  While the evidence is clear that the Veteran requires continuous medication for control of his hypertension, none of the blood pressure readings prior to August 2, 2006, reflect a diastolic pressure reading higher of 100mm. Hg or more.  Therefore, the Board finds that the Veteran does not have a history of diastolic pressures predominantly 100mm. Hg or more such as to warrant a 10 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

In both the June 2013 and the June 2014 Board hearings, the Veteran contended that the fact that he requires continuous medication for control of his hypertension is sufficient to warrant a 10 percent disability rating.  See June 2013 Hearing Transcript p. 10; June 2014 Hearing Transcript p. 20.  However, the third criterion for a 10 percent disability rating under Diagnostic Code 7101 requires both continuous medication use and a history of diastolic pressure readings of 100mm. Hg or more.  38 C.F.R. § 4.104.  A history of diastolic pressure readings of 100mm. Hg or more have not been documented in VA or private medical records prior to August 2, 2006.  Therefore, the Board finds that both requirements under the third criterion for a 10 percent disability rating have not been met in this case.  

Additionally, the Veteran, through his representative, argued that his hypertension more nearly approximates the criteria for a 10 percent disability rating in that he requires continuous medications for control of his hypertension and he has a history of high blood pressure readings.   See September 2014 Court Appellant Brief pp. 5-9; see also 38 C.F.R. §§ 4.7, 4.21.  However, 38 C.F.R. § 4.31 provides that in every instance where the Rating Schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable disability rating will be assigned when the requirements for a compensable evaluation are not met.  Diagnostic Code 7101 does not provide a noncompensable disability rating; therefore, the Veteran must satisfy the threshold requirements for a compensable rating.  38 C.F.R. § 4.31.  In this case, the Veteran has not satisfied any of the threshold criteria for a compensable disability rating, and therefore, a noncompensable disability rating is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

In summary, the weight of the evidence demonstrates that the Veteran's hypertension is manifested by diastolic pressures predominantly less than 100mm. Hg and systolic pressures predominantly less than 160mm. Hg.  Additionally, while the evidence clearly establishes that the Veteran requires continuous medication to control his hypertension, the weight of the evidence does not demonstrate a history of diastolic blood pressure predominantly 100mm. Hg or more.  For these reasons, the Board finds that the weight of the evidence does not show that a compensable rating is warranted for hypertension, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for an Anxiety Disorder - Analysis

The Veteran contends that his anxiety disorder has caused more severe symptomatology than that contemplated by the disability ratings currently assigned.  Specifically, the Veteran indicates that his symptoms of depression, anxiety, and irritability are severe in nature and warrant at least a 50 percent rating.  

The Rating Schedule provides that all psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  When service connection was granted, the RO rated the Veteran's psychiatric disability under Diagnostic Code 9413 (unspecified anxiety disorder).  During a June 2014 VA examination, the VA examiner indicated that "when taking into account the long standing nature of the Veteran's emotional difficulties that have been treated primarily with medications, he meets the criteria for a diagnosis of Generalized Anxiety Disorder."  Accordingly, in its July 2014 rating decision, the AMC recharacterized the Veteran's claim as generalized anxiety disorder, under Diagnostic Code 9400.  Based on the opinion of the June 2014 VA examiner, the Board finds the change in diagnosis represents a progression in the prior diagnosis, not a new and separate condition.  See 38 C.F.R. § 4.125(b).  

Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  Id.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in February 2013, and therefore the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id at p. 47.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

After a careful review of all the evidence of record, lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's anxiety disorder has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood, recurrent anxiety, irritability, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships, consistent with a 50 percent rating; as such, the Board finds that an initial disability rating of 50 percent, but no higher, is warranted.  38 C.F.R. § 4.130, Diagnostic Codes 9400, 9413.  

The record contains many treatment records encompassing the Veteran's course of treatment during the appeal period.  While the Veteran's symptoms wax and wane across the appeal period, particularly with respect to situational stressors related to health, finances, and family, the Board finds that these records, taken together, describe a consistent picture of symptomatology associated with the Veteran's anxiety disorder.  As such, the Board will summarize the Veteran's treatment records noting the course of the Veteran's depressive disorder symptoms during the appeal period, and any significant deviations during this period.  See Gonzales, 218 F.3d 1378.

In a July 2007 VA psychiatric consultation report, the VA clinician indicated that the Veteran reported symptoms of irritability, difficulty sleeping, and anxiety.  The Veteran denied symptoms of changes in appetite, loss of interest in pleasurable activities, and difficulty concentrating.  The VA clinician indicated that the Veteran presented alert and oriented with: an anxious mood; an affect with range; a logical and goal-directed thought process; a fluent and non-pressured speech pattern; appropriate dress; good hygiene; and good eye contact.  The Veteran denied suicidal/homicidal ideations and psychosis.  The VA clinician provided a diagnosis of anxiety disorder, not otherwise specified, and assigned a GAF score of 65.  

VA treatment records dated between September 2007 and January 2009 reflect the Veteran's complaints of depressed mood, anxiety, irritability, difficulty sleeping, loss of interest in pleasurable activities, and difficulty with social relationships.  The VA treating clinicians consistently described the Veteran as alert and oriented with: good eye contact; focused and goal-directed conversation; and normal hygiene.  The Veteran reported passive suicidal thoughts on one occasion, but otherwise denied suicidal/homicidal ideations and psychosis.  GAF scores assigned during this time period include 65 (September 2008), 55 (November 2008), and 50 (January 2009).  

In a February 2009 VA examination report, the VA examiner indicated the Veteran reported symptoms of: mood swings; irritability with frequent verbal outbursts directed at his wife; infrequent nightmares and flashbacks causing mild to moderate distress; purposefully avoiding reminders of the Vietnam War; mildly exaggerated startle response; and mild to moderate periods of dysphoria.  The Veteran denied symptoms of: detachment from family and friends; restricted affect; memory impairment; foreshortened sense of future; episodes of violence; or difficulty performing activities of daily living (ADLs).  The VA examiner noted that the Veteran retired from his work as a postal carrier in 2006, and that the Veteran reported "no difficulties over the years with his work," indicating the Veteran got along well with customers and co-workers.   The VA examiner indicated that the Veteran presented with: an adequate, casual, and neat appearance; cooperative attitude; appropriate eye contact; mildly restricted affect; a logical and goal-directed thought process; and intact cognition, insight, and judgment.  The Veteran denied suicidal/homicidal ideations.  The VA examiner indicated there was no presence of a thought disorder or perceptual disturbances.  The VA examiner assigned a GAF score of 62.  

VA treatment records dated between March 2009 and January 2011 reflect the Veteran's complaints of depressed mood, anxiety, and irritability that varied in relation to family and living situation stressors.  The VA treating clinician consistently described the Veteran as alert and oriented with: good eye contact; focused and goal-directed conversation; and normal hygiene.  The Veteran consistently denied suicidal/homicidal ideations, suicidal attempt, and psychosis.  GAF scores assigned during this time period include 55 (June 2009), 51 (October 2009), 53 (February 2010), 51 (April 2010), and 56 (August 2010).  

In a March 2011 VA examination report, the VA examiner indicated the Veteran reported symptoms of: irritability with frequent verbal outbursts directed at his wife; mood swings; recurrent depressed mood; bursts of anger; monthly nightmares, flashbacks, and intrusive thoughts; emotional detachment; occasional social isolation; purposefully avoiding reminders of the Vietnam War; difficulty concentrating; hypervigilance; increased startle response; difficulty finding pleasure in activities; and a history of relationship problems.  The VA examiner noted that the Veteran retired from his work as a postal carrier in 2006, and that the Veteran reported problems in occupational functioning related to recurrent anxiety attacks that occurred for approximately two or three years in the 1980s.   The VA examiner indicated that the Veteran presented alert and oriented with: an adequate, casual, and well-groomed appearance; appropriate eye contact; normal speech pattern and content; a dysphoric mood; an appropriate affect; a logical, coherent, and goal-directed thought process; normal thought content; and intact insight and judgment.  The Veteran denied suicidal/homicidal ideations and auditory or visual hallucinations.  The VA examiner opined that the Veteran's symptoms have significantly increased since the last VA examination, and assigned a GAF score of 55.  The VA examiner opined that while the Veteran described his symptoms as severe, the Veteran's symptomatology was likely producing a moderate impact in social and occupational functioning, resulting in reduced reliability and productivity in work efficiency.     

VA treatment records dated between March 2011 and June 2013 reflect the Veteran's complaints of depressed mood and anxiety that varied in relation to family, financial, and medical stressors.  The VA treating clinicians have consistently described the Veteran as alert and oriented with: normal hygiene; a linear and focused thought process; fair to good insight and judgment; and a normal appetite.  The VA clinicians indicated that the Veteran experienced mood swings and have variously described his mood during this time period as euthymic, normal, congruent with situation, discouraged, and sullen.  The Veteran's affect has been variously described during this time period as pleasant, social, blunted, sad, and depressed.  The Veteran's sleep behavior has been variously described during this time period as good, decent, okay, and disrupted/interrupted.  The Veteran consistently denied suicidal/homicidal ideations, suicidal attempt, and psychosis.  GAF scores assigned during this time period include 60 (May 2011), 60 (August 2011), 75 (October 2011), 85 (May 2012), 70 (September 2012), and 65 (June 2013).  

During the June 2013 Board hearing, the Veteran indicated that his symptoms had worsened since the March 2011 VA examination in severity and frequency.  Specifically, the Veteran reported symptoms of: anxiety and panic attacks occurring periodically (no more frequent than once a week); increased forgetfulness for routine tasks (such as checking to see if the door was locked); mood swings; socially isolative behavior; racing thoughts; depressed mood; decreased motivation; decreased interest in pleasurable activities; crying spells; and irritability with frequent verbal outbursts directed at his wife.  The Veteran denied suicidal and homicidal ideations. 

VA treatment records dated between July 2013 and June 2014 reflect the Veteran's complaints of depressed mood and anxiety that varied in relation to family, financial, and medical stressors.  The VA treating clinicians have consistently described the Veteran as alert and oriented with: normal hygiene; a linear and focused thought process; adequate to good insight and judgment; and a normal appetite.  The VA clinicians indicated that the Veteran experienced mood swings and have variously described his mood during this time period as euthymic, anxious, sad, and depressed.  The Veteran's affect has been variously described during this time period as pleasant, and congruous with mood.  The Veteran's sleep behavior has been variously described during this time period as pretty good and okay with varying reports of between four and seven hours of sleep.  The Veteran consistently denied suicidal/homicidal ideations, suicidal attempt, memory impairment, hallucinations, delusions, paranoia, and psychosis.  GAF scores assigned during this time period include 65 (August 2013), 65 (September 2013), 65 (December 2013), and 60 (May 2014).  

During the June 2014 Board hearing, the Veteran reported symptoms of: anxiety and panic attacks; frustration and a loss of patience; increased forgetfulness; and depressed mood.  The Veteran also reported that he was recently separated from his wife. 

In a June 2014 Mental Disorders Disability Benefits Questionnaire form (VA Form 21-0960P-2), the Veteran's treating VA clinician indicated that the Veteran's anxiety disorder is manifested by symptoms of anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The VA clinician indicated that the Veteran experiences current and recent stress due to family and financial issues.  The VA clinician opined that the Veteran's anxiety disorder resulted in occupational and social impairment with reduced reliability and productivity.  

In a June 2014 VA examination report, the VA examiner indicated that the Veteran reported symptoms of: anxiety; depression; infrequent panic attacks; fear and guilt surrounding events of the Vietnam War; intrusive thoughts; socially isolative behavior; and irritability.  The VA examiner indicated the Veteran had passive suicidal thoughts, but denied having a plan or intent.  The Veteran also denied homicidal ideation, auditory and visual hallucinations, paranoia, and delusions.  The VA examiner indicated that the Veteran meets the diagnostic criteria for generalized anxiety disorder as evidenced by significant symptoms of worry and anxiety that impact his ability to function effectively.  The VA examiner opined that the Veteran had a good work history and that the Veteran did not report that his symptoms interfered with his job performance.  In conclusion, the VA examiner indicated that the Veteran's anxiety disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

In weighing the evidence, the Board finds that for the entire rating period on appeal, the Veteran's anxiety disorder has been manifested by flattened affect, disturbances of motivation and mood, recurrent anxiety, irritability, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships, which more closely approximate a 50 percent disability rating.  The Veteran's anxiety disorder has been noted to be uniformly manifested in symptoms of depressed mood, decreased motivation, irritability, and recurrent anxiety.  In addition, the Veteran has often demonstrated flattened affect, chronic sleep impairment, and mood swings.  Finally, the Veteran, at times, has reported passive suicidal ideation.  

As noted above, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  However, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The lowest GAF score assigned to the Veteran's psychological profile during the rating period was 50, which was assigned on one occasion in January 2009.  The majority of the GAF scores assigned to the Veteran's psychological profile during the rating period were between 50 and 60.  A GAF score of 50 represents the upper limit of severe symptoms, and scores between 51 and 60 indicate moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In this regard, a GAF score between 50 and 60 is consistent with the criteria for a 50 percent rating.

In review of the VA examinations of record, the Board finds that they provide varying levels of severity of the Veteran's anxiety disorder.  In this regard, the February 2009 VA examiner indicated mild symptoms, reporting mildly restricted affect and mood swings that were improved with medications.  The March 2011 VA examiner indicated moderate symptoms, reporting a significant worsening in the Veteran's symptoms since the February 2009 VA examination, primarily indicated by a dysphoric mood and difficulties in building and maintaining close interpersonal relationships, resulting in occupational and social impairment with reduced reliability and productivity.  Finally, the June 2014 VA examiner indicated minimal symptoms, reporting that while the Veteran still reported a constant depressed mood and a strained relationship with his wife, the Veteran reported improvement of his symptoms with medication and learned strategies to minimize the effects of anxiety attacks.  In review of the contemporaneous VA treatment records, however, the Board finds that the Veteran's symptoms have been more consistent in nature, and particularly, more consistent with those identified by the March 2011 VA examiner.  Notably, the Veteran's treating VA clinician, who has been treating the Veteran since 2008, indicated in the June 2014 Mental Disorders Disability Benefits Questionnaire that the Veteran's anxiety, chronic sleep impairment, and impaired motivation and mood are of such severity to cause occupational and social impairment with reduced reliability and productivity, consistent with the March 2011 VA examiner.  

Therefore, in consideration of all the evidence of record, the Board finds that the Veteran's symptomatology has been relatively consistent across the appeal period and more nearly approximates occupational and social impairment with reduced reliability and productivity.  As such, the Board finds that during the entire rating period on appeal, the Veteran's anxiety disorder has been manifested by symptomatology more nearly approximating the criteria required for a 50 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Codes 9400, 9413.   

The weight of the evidence demonstrates that the criteria for an initial disability rating in excess of 50 percent for the Veteran's service-connected anxiety disorder have not been met for the entire rating period on appeal.  Specifically, during the entire appeal period, the Veteran's anxiety disorder has not been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals with interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance; or an inability to establish and maintain effective relationships.  As such, the Board finds that a 70 percent disability rating is not warranted for any time during the appeal period.  38 C.F.R. § 4.130, Diagnostic Codes 9400, 9413.  

In reviewing the criteria for a 70 percent disability rating and determining whether an evaluation in excess of 50 percent is warranted, the Board finds that the evidence of record does not establish that the Veteran's anxiety disorder manifests in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Preliminarily, the Veteran has not consistently worked or attended school throughout the entire appeal period; therefore, these areas are not applicable in the Veteran's case.  Regarding the other areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on other areas of overall occupational and social functioning.  38 C.F.R. § 4.126(a).  

Regarding the area of family relations, the evidence of record establishes that the Veteran has had some relationship difficulties, particularly with his wife.  Treatment records and examination reports have documented the Veteran's irritability that resulted in frequent verbal outbursts directed at his wife.  Additionally, treatment records have documented the Veteran's increased symptoms in relation to his wife's legal issues and deportation.  Finally, the Veteran and his wife have experienced periods of separation during the appeal period.  

Regarding the area of mood, the evidence of record establishes a deficiency in the Veteran's mood.  The evidence of record demonstrates that the Veteran's mood has varied across the appeal period, but has frequently been describe as anxious, depressed, or irritable.  

Regarding the area of judgment, the evidence of record establishes that the Veteran has not experienced a deficiency in judgment.  The evidence of record has uniformly demonstrated the Veteran's judgment to be intact, described consistently as adequate, fair, or good.  There is no evidence in the record that the Veteran experiences impaired impulse control, impaired executive functioning and planning, or impaired self-awareness.  

Regarding the area of thinking, the evidence of record establishes that the Veteran has not experienced a deficiency in thinking.  The evidence of record has uniformly demonstrated the Veteran's thinking processes and content to be intact, described consistently as appropriate, logical, and goal-directed.  Regarding thought process, there is no evidence in the record that the Veteran experiences loosely associated thinking, tangential thinking, or circumstantial thinking.  Regarding thought content, there is no evidence in the record that the Veteran experiences delusions, obsessions, or otherwise distorted thinking, such as illogical, obscure or irrelevant thinking.  The evidence of record does contain two notations of suicidal ideation (June 2008 VA treatment record, June 2014 VA examination report), which indicate an altered thought content; in both instances, the Veteran identified passive suicidal thoughts, but expressed no clear intent or plan.  Given that the Veteran reported two instances of suicidal thoughts across the eight-year appeal period, and that the VA clinicians in each instance did not find the Veteran to be at high risk of self-harm, the Board finds the frequency, severity, and duration of these suicidal ideations to not be consistent with a 70 percent disability rating.  

In addition to the areas specifically listed under the criteria for a 70 percent disability rating, the Board finds that the evidence of record does not establish deficiencies in other areas, such as appearance, attitude, perception, cognition, speech, and insight.  Regarding the area of appearance, the Veteran's appearance has been consistently described as casual but neat, normal, good, and appropriate; there is no evidence of a disheveled appearance or an inability to maintain basic personal hygiene.  Regarding the area of attitude, the Veteran's attitude has been consistently described as pleasant and cooperative.  Regarding the area of perception, there is no evidence of hallucinations or psychoses.  Regarding the area of cognition, the Veteran has been consistently described as alert, oriented in all planes, and as having an intact memory; while the Veteran has described increased forgetfulness for routine tasks and mild difficulty concentrating, there is no evidence of altered alertness, disorientation, or significant memory impairment.  Regarding the area of speech, the Veteran's speech pattern has been consistently described as normal, fluent, and non-pressured; there is no evidence of alterations in tone, rhythm, or rate.  Regarding the area of insight, the Veteran's insight has been consistently described as intact, adequate, or good.  

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's anxiety disorder does not manifest in an occupational and social impairment with deficiencies in most areas.  Based on the above, the Board finds that the symptomatology associated with the Veteran's anxiety disorder does not more nearly approximate the criteria for a 70 percent rating for any rating period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Codes 9400, 9413.  

For these reasons, and resolving all resolving doubt in favor of the Veteran, the Board finds that the evidence supports an initial disability rating of 50 percent for the Veteran's anxiety disorder.  The Board further finds the weight of the evidence is against a disability rating in excess of 50 percent at any point during the appeal period.  As the preponderance of the evidence is against the claim for a disability rating in excess of 50 percent disabling, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Entitlement to a TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  Id.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Entitlement to a TDIU - Analysis

The Veteran contends that he is entitled to a TDIU because he is unable to secure and follow substantially gainful employment due to his service-connected disabilities.  Evidence of record indicates that the Veteran completed nine years of schooling, and did not earn a high school diploma.  However, the Veteran successfully completed a General Educational Development program during his military service.  The Veteran's post-service employment history includes 38 years as a postal carrier.  The record indicates that the Veteran retired from full-time employment in 2006.  Since 2006, the Veteran has worked as a mail sorter for a local university on a part-time basis, as infrequently as a few times a year.  

The Board first finds that the Veteran's service-connected disabilities meet the schedular criteria for consideration of a TDIU.  The Veteran is service-connected for an anxiety disorder, rated as 50 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of all four extremities as secondary to diabetes mellitus, each rated as 10 percent disabling; hypertension, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  The Veteran's combined disability rating is 80 percent.  Therefore, the Veteran's combined disability evaluation is at least 70 percent, with at least one disability rated at 40 percent disabling.  38 C.F.R. §§ 4.16(a), 4.25.  

After review of all the evidence of record, lay and medical, the Board next finds that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  In this regard, the Veteran has attributed his unemployability to a combination of all his service-connected disabilities.  During the June 2014 Board hearing, the Veteran testified that he retired because he had accumulated enough time and was diagnosed with colon cancer.  See June 2014 Hearing Transcript p. 17.  In a March 2015 affidavit, the Veteran indicated that he retired from full-time employment when he was diagnosed with colon cancer, a non-service-connected disability.  The Veteran also indicated that "my retirement was also partly due to my service-connected anxiety disorder, and my conditions associated with my type II diabetes mellitus."  See March 2015 Affidavit.  

Upon VA examination in September 2007, the VA examiner indicated that neither the Veteran's diabetes mellitus nor hypertension manifested in any functional limitations.  

Upon VA examination in February 2009, the VA examiner indicated that the Veteran retired in 2006.  The Veteran reported that he had worked "38 years plus my two in the military, that was enough."  The Veteran described no difficulties with performing occupational tasks, indicating that he was "very efficient" and "got along quite well with customers and co-workers."

Upon VA examination in March 2011, the VA examiner indicated that the Veteran retired in 2006 after working steadily for 38 years.  The Veteran reported a history of problems in occupational functioning relating to recurrent anxiety attacks that occurred for approximately two to three years in the 1980s.  The VA examiner opined that the Veteran's psychiatric disorder was "likely having a moderate impact on the Veteran's ability to initiate and maintain steady employment."  

Upon VA examination in July 2012, the VA examiner indicated that the Veteran retired in 2006 due to colon cancer.  The VA examiner indicated that the Veteran was independent with his ADLs, and the Veteran's hypertension did not impact his ability to work.  However, the VA examiner also indicated that the Veteran's service-connected anxiety disorder was likely aggravating his hypertension, causing dizziness and mild functional impairment.  

Upon VA examination in August 2012, the VA examiner indicated that the Veteran's reported that his lower extremity peripheral neuropathy interfered with his ability to walk.  However, the Veteran denied a lack of sensation or a lack of position sense.  The VA examiner opined that the bilateral lower extremity peripheral neuropathy did not impact his ability to work.  

Upon VA examination in June 2014, the VA examiner indicated that the Veteran retired in 2006 due to colon cancer.  The Veteran reported "excellent performance in his job, enjoyed the work, and the Veteran reported that he received good reviews throughout his career."  Following examination, the VA examiner opined that the "it is unlikely that his psychiatric symptoms are the reason for his inability to work."  As rationale, the VA examiner noted that "the Veteran worked successfully until his retirement in 2006 secondary to his colon cancer.  He reported a good work history and did not report that his symptoms interfered with his job performance."  

In May 2015, the Veteran submitted an Individual Unemployability Assessment in support of the appeal.  The private vocational rehabilitation counselor discussed the Veteran's medical history as it related to his service-connected disabilities, and the Veteran's work history.  The vocational rehabilitation counselor opined that "with a high level of vocational certainty, that [sic] it is as least as likely as not that [the Veteran's] service-connected disabilities prevent him from securing and following a substantially gainful occupation."  As rationale, the vocational rehabilitation counselor explained that the Veteran's "physical limitation from his diabetes and residuals precludes [sic] his ability to continue in substantially gainful employment in a medium exertion position, like his job as a letter carrier for the USPS."  Additionally, the Veteran's "severe psychological symptoms, would reduce his ability to be present at work on a consistent basis and also limit his ability to concentrate and be productive."  

The evidence of record indicates that the Veteran meets the schedular criteria for consideration of a TDIU.  The weight of the evidence of record is at least in relative equipoise as to whether the Veteran's service-connected disabilities negatively affect his ability to perform jobs similar in nature to those for which the Veteran is qualified based upon his education and prior occupational experience.  While several VA examiners have opined that the Veteran is capable of continued employment, the private vocational rehabilitation counselor have indicated that the Veteran's anxiety disorder combined with additional service-connected disabilities render the Veteran unemployable.  The Board finds that the opinion of the private vocational rehabilitation counselor is competent and probative with regarding to the issue of unemployability.  Taking in consideration both the lay and medical evidence of record, to include consideration of the Veteran's employment history and his educational attainment, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities are of sufficient severity to preclude him from securing and following substantially gainful employment.  For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the evidence of record as a whole demonstrates that the Veteran has met the criteria set forth in 38 C.F.R. § 4.16, and accordingly, the Board finds that a TDIU is warranted.


ORDER

Entitlement to an initial compensable schedular disability rating for hypertension is denied.  

Entitlement to an initial disability rating of 50 percent, but no higher, for an anxiety disorder is granted.  

Entitlement to a TDIU is granted. 


REMAND

A January 2015 JMPR provides that a remand is warranted because the Board did not consider whether there were compounding negative effects on the Veteran's overall functioning from the interplay of the Veteran's hypertension, anxiety disorder, and other service-connected disabilities.  Specifically, the Board did not discuss evidence that indicated that the collective impact of the Veteran's service-connected disabilities may not be contemplated by the Rating Schedule such that referral of the Veteran's case for an extra-schedular rating would be warranted.  See Johnson, 762 F.3d 1362.  

The Veteran contends that referral for an extra-schedular evaluation is warranted based on the aggravating effects that his hypertension and anxiety have on the other disability.  The Veteran reports that his recurrent anxiety would result in increased blood pressure and sensations of a heart attack.  See March 2011 VA Examination Report; see also July 2012 VA Examination Report.  The Veteran also reports that the increased blood pressure and sensations of a heart attack further aggravate his anxiety and caused a significant effect on his ability to perform occupational tasks.  See id.  

According to Johnson, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson, 762 F.3d 1362.  In light of the Veteran's contentions, the Board finds that the Veteran has essentially asserted that the combined effect of multiple service-connected disabilities (to include his service-connected hypertension and anxiety disorder) creates such an exceptional circumstance to render the schedular rating criteria inadequate. 

The Board finds that a remand for referral the Chief Benefits Director of VA's Compensation and Pension Service is warranted to determine, in the first instance, whether an extra-schedular evaluation is warranted for both hypertension and an anxiety disorder, to include the question of whether an extra-schedular rating is warranted based on the combined effect of the Veteran's service-connected disabilities.  See Johnson, 762 F.3d 1362.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should refer the appeal to the Chief Benefits Director of VA's Compensation and Pension Service, for consideration of whether an extra-schedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) is warranted, based either on the Veteran's individual disabilities alone, or upon the "combined effect" of his multiple service-connected disabilities.  

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


